DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 7/6/2022 that has been entered, wherein claims 1-17 are pending.
Specification
The objection to the title is withdrawn in light of Applicant’s amendment of 7/6/2022. 
Claim Rejections - 35 USC § 112
The rejection of claims 6 and 11-17 rejected under 35 U.S.C. 112 is withdrawn in light of Applicant’s amendment of 7/6/2022.

Double Patenting
The rejection of claims 1-7 over U.S. Patent No. 10,923,550 is withdrawn in light of Applicant’s amendment of 7/6/2022.

Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “at least three of the light emitting regions are continuously arranged in a second direction intersecting the first direction, the light emitting regions includes a first light emitting region and a second light emitting region, wherein one of the plurality of non-light-emitting regions is arranged between the first light emitting region and the second light emitting region in the light emitting regions, and a total area of all non-light emitting regions is smaller than a total area of all light emitting regions”.

Claims 2-6 depend on claim 1 and are also allowed.

Regarding independent claim 7, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “at least three of the light emitting regions are continuously arranged in a second direction intersecting the first direction, the light emitting regions includes a first light emitting region and a second light emitting region, wherein one of the plurality of non-light-emitting regions is arranged between the first light emitting region and the second light emitting region in the light emitting regions, and a total area of all non-light emitting regions is smaller than a total area of all light emitting regions”.

Claims 8-11 depend on claim 7 and are also allowed.

Regarding independent claim 12, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “at least three of the light emitting regions are continuously arranged in a second direction intersecting the first direction, the light emitting regions includes a first light emitting region and a second light emitting region, wherein one of the plurality of non-light-emitting regions is arranged between the first light emitting region and the second light emitting region in the light emitting regions, and a total area of all non-light emitting regions is smaller than a total area of all light emitting regions”.

Claims 13-17 depend on claim 12 and are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892